McAdam, J.
The plaintiff shipped as an able seaman, on board the Dauntless, an American vessel, of which the defendant is master, for a voyage from San Francisco" to-this port. During the voyage, and while upon the high seas, the plaintiff became refractory, exhibited an angry temper and made threats' against the life of the mate and carpenter of the vessel, and upon one occasion had a scuffle with one Kelly, a fellow-seaman. For these acts of misconduct the captain had the plaintiff handcuffed and then confined in what is called the booby-house of the vessel, a small room less than five feet high, and not large enough therefore to permit an ordinary man to stand erect. It was without air, except such as found its way through the joints of the doorway leading to it.' The plaintiff complained'of this treatment, said he was suffocating, and finally broke open the door and made his exit. He^was immediately seized, his legs were manacled, and thus bound hands and feet, he was returned to his place of confinement and there imprisoned until the arrival of *5the vessel at this port—a period of eighteen days ; and for this imprisonment the plaintiff brings action to recover damages.
The authority of the master to confine an offending seaman on board the- ship by 'putting him in irons, when his conduct and just regard to good discipline and safety render it necessary, is unquestionable. But the power exists only in cases1 where the1 circumstances are urgent and require its exercise. The master is not clothed with judicial authority to sentence seamen to punishment for their offenses'. ' The ’ law has conceded' ‘that authority to the regular tribunals of the country, acting according to the ordinary forms of justice, and upon a trial of the facts by jury. The evidence adduced satisfies me that the plaintiff, while at sea, misbehaved by using threatening language and acting in a mutinous manner, that the master was in consequence justified in putting him in irons, if he honestly believed that such imprisonment was necessary for the enforcement of discipline and the safety of the vessel.
I have no doubt that thé master believed the plaintiff was dangerous and ought to be put in confinement, and acted under ;such belief; and the- only question which remains to be determined is whether the master’s act, legal in itself, was not done in an illegal, unusual and cruel manner, so as to make him liable for the "Unnecessary and illegal excess of punishment inflicted.- ■ Upon this branch of the case I hold that the manner of1 imprisonment, and . particularly the' place selected for it,- Were- under the circumstance’s manifestly improper. Humanity requires that a person, even deservedly imprisoned, shall during his confinement have at least standing room, and a fair supply of light and of fresh-air. These necessaries were denied to the plaintiff, and his punishment was therefore unecessarily cruel, oppressive and inhuman, and for its excessive severity the defendant is liable, because all punishments which are unjust or unusual are discountenanced by law. *6Judgment will therefore be rendered against the defendant for $100, and costs.